Citation Nr: 0735240	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-28 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to a service connected right 
knee disorder.

2.  Entitlement to service connection for a chronic skin 
condition, including as an undiagnosed illness manifested by 
involvement of the skin due to environmental hazards from the 
Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1990 to February 2000.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for the following: residuals of a right knee 
injury, a back disorder, and a skin disorder.  The veteran 
perfected his appeal regarding the issues.  In October 2005, 
the veteran testified before a Decision Review Officer (DRO); 
a transcript of that hearing is of record.  In November 2005, 
the RO granted service connection for residuals of a right 
knee disorder.  As this was a grant of the full benefit 
sought and the veteran has not appealed the November 2005 
decision, the only issues remaining before the Board are as 
stated on the previous page. 

The issue seeking service connection for a low back disorder, 
including as secondary to a service connected right knee 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

It is not shown that the veteran now has a chronic skin 
condition and the medical evidence does not show that the 
veteran has an undiagnosed illness manifested by involvement 
of the skin.  




CONCLUSIONS OF LAW

Service connection for a chronic skin condition, including as 
an undiagnosed illness manifested by involvement of the skin 
due to environmental hazards from the Gulf War is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August and October 2004 (prior to 
the April 2005 rating decision) that fully addressed all four 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

Regarding the duty to assist, the veteran's service medical 
records (SMR's), private treatment records and VA treatment 
records have been associated with his claims file, and the RO 
obtained all relevant, available medical records identified 
by the veteran.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the RO arranged for a VA examination to be 
conducted to determine the nature and etiology of the 
veteran's skin condition, including as an undiagnosed illness 
manifested by involvement of the skin due to environmental 
hazards from the Gulf War.  However, the veteran failed to 
report for the examination scheduled in March 2007, and has 
not offered any explanation for his failure to appear or 
requested to reschedule the examination.  The Board notes the 
veteran testified that he sought post service treatment 
initially in the summer of 2005 (approximately in July 2005 
timeframe), however, remanding the claim to obtain such 
treatment records would needlessly tax VA resources as the 
record showing treatment for a skin condition in 2005 would 
not change the outcome of this decision; since the veteran 
failed to report for his VA examination, other elements 
necessary to establish service connection for a skin 
disorder, including whether the veteran has a current chronic 
skin condition that is related to his service or inservice 
rash, or in the alternative an undiagnosed illness manifested 
by involvement of the skin due to exposure to environmental 
hazards in the Gulf War have not been established. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the 
duty to assist is not a one way street).  The veteran has not 
identified any further pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met. 
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

On his August 2004 VA Form 21-526, the veteran checked 
"yes" to the question that asked "[w]ere you exposed to an 
environmental hazard in the Gulf War?".  He indicated that a 
skin disorder was a result of such exposure.  He left the 
block blank when asked, "[w]hat was the hazard?".  

SMR's included a February 1992 record that showed that the 
veteran sought treatment for a rash to the body, arms and 
legs for the past three days.  He denied any changes in body 
soaps, deodorant, or eating habits.  It was noted that he was 
working in the scullery washing dishes.  Examination was 
positive for erythemic macules noted on trunk and extremities 
bilaterally.  It was negative for crusting or drainage.  It 
appeared in a nondefnite pattern.  The etiology was unknown.  
The assessment was rash with an unknown etiology.  He was 
treated with Benadryl.  He was to follow up on occasion as 
required.  An Addendum noted that the erythematous macules 
were well-defined with sharp borders.  The rash was 
aggravated by heat.  He was advised to wear clean and dry 
clothing.  Other SMR's were negative for any complaints, 
treatment, or diagnoses of a skin disorder. 

The veteran's DD Form 214 sowed that he served in the Navy 
from August 1990 to February 2000.  

Post service medical records included treatment records from 
Lubbock VA Outpatient Clinic.  An October 2004 treatment 
record noted that the veteran was allergic to class of 
medications called sulfonamides (SULFA allergies) which 
caused urticaria and some shortness of breath as a child.  
Physical exam of the skin showed that the skin was warm and 
dry, without rash or pallor, cyanosis, or jaundice.  

August to September 2005 treatment records from Amarillo VA 
Medical Center were negative for any complaints, treatment, 
or diagnoses of any type of skin disorder.

During his October 2005 DRO hearing, the veteran testified 
that he sought treatment in 1992 for his skin condition due 
to an allergic reaction while he worked in the scullery.  He 
indicated that he did not seek further treatment because he 
just learned how to tolerate it.  He indicated that the rash 
was present at the time he left the military in February 
2000, but that it was not noted on physical examination.  He 
did not seek treatment post service until the summer of 2005 
at Lubbock VA outpatient clinic.  He was told that he had a 
fungus and he took two doses of medication, in which the 
redness went away.  He still had white blotches from where 
the redness was prior to the breakout.  He told the treating 
provider that he had the same thing in 1992.  He indicated 
that had two more breakouts since approximately the July 2005 
timeframe.  The rash was located on his arms, shoulders, 
chest, and back.  

June 2006 to March 2007 treatment records from Amarillo VAMC 
showed that in June 2006, the veteran had complaints of an 
intermittent rash on his chest and abdomen in which he 
claimed a dermatologist placed him on Nizoral cream.  It 
appeared that related treatment records were unavailable as 
the veteran indicated that notes from the dermatologist as 
well as the medication were "not on there."  He wanted to 
see the dermatologist again, but had no rash right now.  He 
stated that when he became hot and sweaty, he would have 
little reddish papules, which was probably prickly heat.  He 
was prescribed Kenalog 0.1% cream.  

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disabilities for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  The term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following):

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; or (2) Any diagnosed illness that the 
Secretary determines warrants a presumption of service-
connection; or (3) An undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  (1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain
(5) Joint pain 
(6) Neurologic signs or symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the respiratory system (upper 
or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record shows that the appellant is a Persian Gulf War 
veteran and, therefore, that the initial threshold criterion 
is met for service connection for disabilities under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Since the veteran failed to report for the VA examination 
scheduled for March 2007 and did not request to reschedule, 
the claim must be decided on the evidence of record. See 38 
C.F.R. § 3.655.

IV.  Analysis

As set forth, payment of VA disability compensation under the 
provisions of 38 C.F.R. § 3.317 requires objective 
indications of chronic disability.  Although post service 
medical records included subjective complaints of a skin 
rash, the records were negative for specific physical 
findings or diagnostic tests that indicated that the veteran 
had a chronic skin condition.  There also were no findings to 
support an undiagnosed skin-related illness.  In the absence 
of specific verification that the veteran does indeed have a 
chronic skin disorder, the criteria of § 3.317 are not met.  
Service connection for an undiagnosed illness manifested by 
involvement of the skin due to environmental hazards from the 
Gulf is denied. 

Here, the veteran did not present any competent (medical) 
evidence of a current skin condition.  The veteran was 
specifically advised that to establish service connection for 
a claimed disability, as a threshold requirement he must show 
he actually has such disability.  SMRs dated in February 1992 
showed treatment for a rash to the body, arms and legs for 
the past three days and an examination was positive for 
erythemic macules noted on trunk and extremities bilaterally.  
It was noted that the etiology of the rash was unknown, that 
the veteran was working in the scullery washing dishes, and 
the rash was aggravated by heat.  Subsequent treatment 
records were completely negative regarding any complaints, 
treatment, or diagnoses of a skin condition.  

There were no post service medical records that showed that 
the veteran had a current chronic skin condition.  In October 
2004, a physical exam of the skin showed that the skin was 
warm and dry, without rash or pallor, cyanosis, or jaundice.  
In June 2006, the veteran indicated that there was no record 
of him being treated by a dermatologist who placed him on 
Nizoral cream for an intermittent rash on his chest and 
abdomen.  He indicated that he wanted to see the 
dermatologist again, but did not have a current rash.  As the 
veteran failed to report for the March 2007 VA examination, a 
decision must be decided on the evidence of record.  
Consequently, the threshold requirement for establishing 
service connection for a chronic skin condition, i.e., 
competent evidence that the veteran now has a chronic skin 
condition is not met.

While the appellant has raised unsubstantiated theories that 
he has a skin condition that is related to his service, 
including the rash he had in service, he has not alluded to 
or identified evidence of, a competent basis for medically 
relating any current skin disorder to service or the rash 
noted therein. 

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claim for service connection for a skin 
condition, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the medical 
relationship between any current skin disorder and the noted 
rash in service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the veteran's 
assertions, alone, while considered by the Board, cannot 
provide a basis for a grant of service connection for a 
chronic skin condition. 

Thus, while the Board is sympathetic to the veteran's claim, 
under these circumstances, the claim for service connection 
skin condition must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
weighs against the claim, that doctrine is not applicable in 
the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There is a preponderance of evidence against this claim.  
Accordingly, it must be denied.

ORDER

Service connection for a chronic skin condition, including as 
an undiagnosed illness manifested by involvement of the skin 
due to environmental hazards from the Gulf is denied.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.  2002 treatment records from Dr. E. 
M. M. showed that the veteran had complaints of sharp low 
back pain with numbness in his right thigh.  He was diagnosed 
with right sacroiliitis.  An October 2004 treatment record 
from Lubbock VA Outpatient Clinic included an assessment of 
degenerative joint disease of the right knee status post 
arthroscopic surgery with partial repair of the medial 
meniscus and mild low back pain secondary to altered gait 
because of right knee.  However, on July 2005 VA examination, 
the examiner found no function disability of the right knee 
or lumbar spine and that the clinical examination and x-rays 
of the spine were totally negative.  During his October 2005 
DRO hearing, the veteran testified that his service-connected 
right knee affected the way that he walked and ultimately 
caused him to have low back pain.  He stated that he could 
not put any pressure on his right knee and that a VA doctor 
told him that his back pain was related to his right knee

Here, the medical evidence of record, as well as the 
veteran's contentions are insufficient to address all the 
medical questions raised by the issue on appeal.  Among these 
is a question of whether the appellant has a current low back 
disorder, and if so, whether his low back disorder was caused 
or aggravated by his service-connected right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for a low back disorder, since his 
discharge from service.  Complete records 
of such treatment should be obtained from 
all sources identified that have not 
already been associated with the claims 
file.

2.  The RO/AMC should arrange for the 
veteran to be afforded an orthopedic 
examination to determine whether the 
veteran has a current low back disorder 
and whether the low back disorder was 
caused or aggravated by his service-
connected right knee disorder.  The 
examiner must review the claims file and 
note that review in the report.  Any 
indicated tests or studies should be 
completed.  The examiner should list any 
low back disorder found on examination, 
and as to each diagnosis indicate whether 
it was (a) caused or (b) aggravated by 
(and if so, to what degree) the veteran's 
right knee disorder.  The examiner must 
explain the rationale for all opinions 
given.  

3.  It should be documented in the record 
that the veteran was provided notice 
informing him of the scheduled VA 
examination, and notified of 38 C.F.R. 
§ 3.655 (which provides that when a 
veteran fails to report for an examination 
scheduled in connection with an original 
compensation claim, the claim will be 
decided based on the evidence of record).  

4.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate this claim.  If the 
claim remains denied, the RO/AMC should 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


